MEMORANDUM OPINION
                                         No. 04-11-00084-CR

                                        Eduardo COSTILLA,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2004-CR-4383W
                            Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 31, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

We grant the motion, and dismiss the appeal. See TEX. R. APP. P. 42.2(a).



                                                       PER CURIAM


DO NOT PUBLISH